Citation Nr: 0827525	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for numbness in the 
left arm and hand.

2.  Entitlement to service connection for numbness in the 
right arm and hand.

3.  Entitlement to service connection for numbness in the 
right leg and foot.

4.  Entitlement to service connection for numbness in the 
left leg and foot.

5.  Entitlement to service connection for numbness in the 
buttocks.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

8.  Entitlement to service connection for a right knee 
disorder.

9.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The RO in Louisville, Kentucky, currently has jurisdiction 
over the veteran's VA claims folder.

The record reflects that the veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for September 2007.  However, the 
veteran failed to appear for this hearing.  Accordingly, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the veteran's 
bilateral knee claim, but that additional development is 
required with respect to the underlying service connection 
claims.  Accordingly, these claims will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's numbness of the arms, hands, legs, feet, 
and buttocks is not attributable to service.

2.  Service connection was previously denied for a bilateral 
knee disorder by a September 1995 rating decision.  The 
veteran was notified of that decision, including his right to 
appeal, and he did not appeal.

3.  The evidence received since the last prior denial of 
service connection for bilateral knee disorder was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Numbness in the left arm and hand was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Numbness in the right arm and hand was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2007).

3.  Numbness in the right leg and foot was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2007).

4.  Numbness in the left leg and foot was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2007).

5.  Numbness in the buttocks was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2007).

6.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a right 
knee disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2007).

7.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a left 
knee disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the 
veteran was provided with pre-adjudication notice by a letter 
dated in January 2003, which is clearly prior to the May 2003 
rating decision that is the subject of this appeal.  He was 
also sent additional notification in regard to this case in 
April 2007.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the April 2007 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, both the January 2003 and April 2007 letters noted the 
prior denial of service connection for a bilateral knee 
disorder; noted the requirement that new and material 
evidence was necessary to reopen these previously denied 
claims; and described the standard for new and material 
evidence by language which tracks that of the relevant 
regulatory provisions.  As such, the Board finds that the 
veteran has received adequate notification pursuant to Kent, 
supra.  Moreover, for the reasons stated below the Board 
concludes that new and material evidence has been received to 
reopen this claim.  As such, there is no prejudice to the 
veteran based upon any notice deficiency regarding the new 
and material evidence aspect of this case. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist the 
veteran has been satisfied in this case.  All available 
medical records pertinent to the issues on appeal are in the 
claims folder.  Nothing indicates that the veteran has 
indicated the existence of any other relevant evidence that 
has not been obtained or requested.  Moreover, he has had the 
opportunity to present evidence and argument in support of 
his claims.  As detailed in the Introduction, his request for 
a Board hearing has been deemed withdrawn.  

The Board also finds that a VA examination is not necessary 
to determine whether his claimed service connection claims 
for numbness of the extremities and buttocks are related to 
his period of honorable service, as the standards of the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), have not been met.  

Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the claimant was not treated during service for 
claimed disabilities of numbness in the extremities and 
buttocks as none of his service treatment records show 
treatment for claimed disabilities.  Also significant is the 
fact that claimed disabilities were shown in approximately 
2002, about 7 years after his period of honorable service.  
In light of these findings, the second and third prongs of 
McLendon have not been met.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  


Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b). 

 Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

The veteran has essentially contended that he developed 
numbness in his arms, hands, legs, feet, and buttocks during 
active service.  He maintains that he was treated for these 
problems during this service.

Despite the veteran's contentions, his service treatment 
records contain no indication of treatment for numbness of 
the pertinent joints while on active duty.  In fact, his 
upper and lower extremities were clinically evaluated as 
normal on service examinations conducted in February 1977, 
March 1984, and June 1989.  Although his upper extremities 
were evaluated as abnormal on his February 1995 retirement 
examination, the abnormality was related to a disability of 
the right wrist that is already service connected.  His lower 
extremities were evaluated as normal.  Although pain and 
numbness were noted on a February 1995 Report of Medical 
History, it was in regard to the low back, left knee, and 
right wrist; i.e., it was not in regard to the joints that 
are the subject of this appeal.

In addition, there was no indication of the claimed 
disabilities on a post-service May 1995 VA medical 
examination.  The first indication of numbness of the 
pertinent joints in the competent medical evidence appears to 
be records dated in 2002, approximately 7 years after his 
separation from service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates any of the current disabilities to active service.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the veteran in this case is not competent to 
provide more than a simple medical observation.  The veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof as 
to the claimed disabilities.  He is not competent to provide 
an underlying diagnosis for claimed numbness of the legs, 
arms, and buttocks, nor is he competent to provide a medical 
assessment of whether claimed numbness of the legs, arms, and 
buttocks, is etiologically related to service.  

Further, despite the veteran's contentions that he had the 
claimed numbness of the legs, arms, and buttocks since 
service, the record is devoid of supporting evidence.  In 
essence, the veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim.).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against these service 
connection claims, and they must be denied.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


II.  New and Material Evidence

Historically, service connection was previously denied for a 
bilateral knee disorder by a September 1995 rating decision.  
The veteran was notified of that decision, including his 
right to appeal, and he did not appeal.  Consequently, that 
decision is final.  38 U.S.C.A. § 7105.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court 
has also held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).  The veteran's 
claim was received after August 2001.

The evidence on file at the time of the last prior denial 
includes the veteran's statements, his service medical 
records, as well as a May 1995 VA medical examination.  

The veteran essentially contended that he developed chronic 
knee problems due to injuries sustained during active 
service.  He also indicated that the right knee disorder 
developed secondary to the left knee.

In pertinent part, the veteran's service medical records 
reflect that he was treated for bilateral knee problems while 
on active duty.  For example, records dated in June 1982 
reflect treatment for burns to the right knee.  Subsequent 
records dated in June, July, August, November and December 
1994 reflect he was treated for left knee pain.  X-rays taken 
of the left knee resulted in an impression of question 
chondromalaica patellae with associated suprapatellar 
effusion.  However, the remainder of the examination appeared 
unremarkable, with no acute fracture or dislocation seen.  
Further, as previously noted, the veteran's lower extremities 
were evaluated as normal on his February 1995 retirement 
examination.

In addition, the May 1995 VA medical examination showed no 
swelling, tenderness, or instability of either knee.  Both 
knees had full range of motion.  Further, there was no bone, 
joint, or soft tissue abnormality on X-rays taken of the 
knees in conjunction with this examination.  Diagnosis was 
history of bilateral knee injuries with chronic pain and 
locking.

The September 1995 denied service connection for both knees, 
because, in essence, there was no competent medical evidence 
of current disability as residual to the in-service findings.

The evidence added to the record since the last prior denial 
includes additional post-service medical records which cover 
a period through February 2006.  In pertinent part, various 
treatment records identify the veteran's problem(s) as 
including joint disease of the knees.  In short, there does 
appear to be evidence of current bilateral knee disabilities 
in the competent medical evidence, which goes to the basis 
for the original denial and cures that evidentiary defect.  
The Board is of the opinion that this additional evidence 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence of 
record at the time of the last prior final denial, and raises 
a reasonable possibility of substantiating the claim.  
Therefore, new and material evidence has been received in 
accord with 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
finding that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claim.  For the reasons detailed in the 
REMAND portion of the decision below, the Board finds that 
additional evidentiary development is required for the 
equitable disposition of this case.


ORDER

Entitlement to service connection for numbness in the left 
arm and hand is denied.

Entitlement to service connection for numbness in the right 
arm and hand is denied.

Entitlement to service connection for numbness in the right 
leg and foot is denied.

Entitlement to service connection for numbness in the left 
leg and foot is denied.

Entitlement to service connection for numbness in the 
buttocks is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a right knee 
disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.


REMAND

The Board notes that while the current treatment records note 
joint disease of the knees, the full extent of this 
disability is not clear from the medical records on file.  
Moreover, no competent medical opinion is of record which 
indicates whether the veteran has current knee disorders due 
to the events of active service, or whether the right knee 
developed secondary to the left as contended by the veteran.  
Without such evidence, the Board cannot make a full and fair 
determination in this case.  Accordingly, this case will be 
remanded for an examination to determine the current nature 
and etiology of the veteran's bilateral knee disorder(s).  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issues of service connection for right 
and left knee disorders, on the merits.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his knees since 
February 2006.  After securing any 
necessary release, obtain those records 
not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his claimed bilateral knee 
disorder(s).  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
state that the claims folder was 
reviewed.

For any knee disorder found to be present 
on examination, the examiner should opine 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that it is causally 
related to the confirmed events of active 
service as documented in the service 
medical records.

With respect to any right knee disorder, 
the examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not 
that the disability was caused by or 
aggravated by the left knee disorder.  By 
aggravation the Board means a permanent 
increase in the severity of the 
underlying disability beyond its natural 
progression.  If the examiner determines 
that the right knee was aggravated by the 
left knee, the examiner should identify 
the level of disability caused by the 
left knee, to the extent possible.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

6.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


